Exhibit 10.1 CREDIT AGREEMENT dated as of September 8, 2011, among STEAK N SHAKE OPERATIONS, INC., as Borrower, and THE OTHER GUARANTORS PARTY HERETO, as Guarantors, THE LENDERS PARTY HERETO, JEFFERIES FINANCE LLC, as Arranger, Book Manager, Administrative Agent and Collateral Agent The CIT GROUP/Business Credit, Inc., REGIONS BANK and CAPITALSOURCE BANK, as Co-Documentation Agents, and FIFTH THIRD BANK, as Issuing Bank, Swingline Lender and Syndication Agent TABLE OF CONTENTS Page ARTICLE IDEFINITIONS 1 Section 1.01 Defined Terms 1 Section 1.02 Classification of Loans and Borrowings 36 Section 1.03 Terms Generally 36 Section 1.04 Accounting Terms; GAAP 37 Section 1.05 Pro Forma Calculations; Rounding 37 ARTICLE IITHE CREDITS 37 Section 2.01 Commitments 37 Section 2.02 Loans 38 Section 2.03 Borrowing Procedure 39 Section 2.04 Evidence of Debt; Repayment of Loans 39 Section 2.05 Fees 40 Section 2.06 Interest on Loans 41 Section 2.07 Termination and Reduction of Commitments 42 Section 2.08 Interest Elections 43 Section 2.09 Amortization of Term Borrowings 44 Section 2.10 Optional and Mandatory Prepayments of Loans 44 Section 2.11 Alternate Rate of Interest 47 Section 2.12 Increased Costs; Change in Legality 47 Section 2.13 Breakage Payments 49 Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs 49 Section 2.15 Taxes 51 Section 2.16 Mitigation Obligations; Replacement of Lenders 53 Section 2.17 Swingline Loans 55 Section 2.18 Letters of Credit 57 Section 2.19 Increases of the Term Loan Commitments 62 ARTICLE IIIREPRESENTATIONS AND WARRANTIES 64 Section 3.01 Organization; Powers 64 Section 3.02 Authorization; Enforceability 65 Section 3.03 No Conflicts; No Default 65 Section 3.04 Financial Statements; Projections 65 Section 3.05 Properties 66 Section 3.06 Intellectual Property 66 Section 3.07 Equity Interests and Subsidiaries 67 Section 3.08 Litigation; Compliance with Legal Requirements 68 Section 3.09 Agreements 68 Section 3.10 Federal Reserve Regulations 68 Section 3.11 Investment Company Act, etc 69 Section 3.12 Use of Proceeds 69 Section 3.13 Taxes 69 Section 3.14 No Material Misstatements 69 Section 3.15 Labor Matters 69 Section 3.16 Solvency 70 Section 3.17 Employee Benefit Plans 70 Section 3.18 Environmental Matters 70 Section 3.19 Insurance 71 i TABLE OF CONTENTS (continued) Page Section 3.20 Security Documents 71 Section 3.21 Anti-Terrorism Law; Foreign Corrupt Practices Act 72 ARTICLE IVCONDITIONS TO CREDIT EXTENSIONS 73 Section 4.01 Conditions to Initial Credit Extension 73 Section 4.02 Conditions to All Credit Extensions 76 ARTICLE VAFFIRMATIVE COVENANTS 77 Section 5.01 Financial Statements, Reports, etc 77 Section 5.02 Litigation and Other Notices 78 Section 5.03 Existence; Businesses and Properties 79 Section 5.04 Insurance 79 Section 5.05 Obligations and Taxes 80 Section 5.06 Employee Benefits 80 Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual Meetings 81 Section 5.08 Use of Proceeds 81 Section 5.09 Compliance with Environmental Laws; Environmental Reports 81 Section 5.10 Additional Collateral; Additional Guarantors 81 Section 5.11 Security Interests; Further Assurances 84 Section 5.12 Information Regarding Collateral 84 Section 5.13 Maintenance of Corporate Separateness 84 Section 5.14 Post-Closing Agreements 84 ARTICLE VINEGATIVE COVENANTS 85 Section 6.01 Indebtedness 85 Section 6.02 Liens 85 Section 6.03 Sale and Leaseback Transactions 88 Section 6.04 Investments, Loans and Advances 88 Section 6.05 Mergers and Consolidations 89 Section 6.06 Asset Sales 90 Section 6.07 Acquisitions 91 Section 6.08 Dividends 91 Section 6.09 Transactions with Affiliates 92 Section 6.10 Financial Covenants 93 Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational Documents, Acquisition and Certain Other Documents, etc 94 Section 6.12 Limitation on Certain Restrictions on Subsidiaries 94 Section 6.13 Limitation on Issuance of Capital Stock 95 Section 6.14 Business 95 Section 6.15 Limitation on Accounting Changes 95 Section 6.16 Fiscal Periods 95 Section 6.17 No Further Negative Pledge 95 Section 6.18 Anti-Terrorism Law; Anti-Money Laundering 96 Section 6.19 Embargoed Person 96 ARTICLE VII GUARANTEE 96 Section 7.01 The Guarantee 96 ii TABLE OF CONTENTS (continued) Page Section 7.02 Obligations Unconditional 97 Section 7.03 Reinstatement 98 Section 7.04 Subrogation; Subordination 98 Section 7.05 Remedies 98 Section 7.06 Instrument for the Payment of Money 98 Section 7.07 Continuing Guarantee 98 Section 7.08 General Limitation on Guarantee Obligations 98 Section 7.09 Release of Guarantors 99 Section 7.10 Right of Contribution 99 ARTICLE VIIIEVENTS OF DEFAULT 99 Section 8.01 Events of Default 99 ARTICLE IXTHE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT Section 9.01 Appointment Section 9.02 Agent in Its Individual Capacity Section 9.03 Exculpatory Provisions Section 9.04 Reliance by Agent Section 9.05 Delegation of Duties Section 9.06 Successor Agent Section 9.07 Non-Reliance on Agent and Other Lenders Section 9.08 Name Agents Section 9.09 Indemnification ARTICLE XMISCELLANEOUS Section 10.01 Notices Section 10.02 Waivers; Amendment Section 10.03 Expenses; Indemnity; Damage Waiver Section 10.04 Successors and Assigns Section 10.05 Survival of Agreement Section 10.06 Counterparts; Integration; Effectiveness Section 10.07 Severability Section 10.08 Right of Setoff Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process Section 10.10 Waiver of Jury Trial Section 10.11 Headings Section 10.12 Confidentiality Section 10.13 Interest Rate Limitation Section 10.14 Assignment and Acceptance Section 10.15 Obligations Absolute Section 10.16 Waiver of Defenses; Absence of Fiduciary Duties Section 10.17 USA Patriot Act iii ANNEXES Annex I Initial Lenders and Commitments Annex II Applicable Margins SCHEDULES Schedule 1.01(b) Subsidiary Guarantors Schedule 1.01(c) Pledgors Schedule 1.01(d) Refinancing Indebtedness Schedule 1.01(e) Existing Letters of Credit Schedule 3.05(c) Real Property Schedule 3.06(b) Ownership; No Claims; Use of Intellectual Property; Protection of Trade Secrets Schedule 3.07(a) Subsidiaries Schedule 3.09(c) Material Agreements Schedule 3.19 Insurance Schedule 4.01(f) Local Counsel Schedule 4.01(n)(vi) Landlord Access Agreements Schedule 6.01(b) Existing Indebtedness Schedule 6.02(c) Existing Liens Schedule 6.04(b) Existing Investments EXHIBITS Exhibit A Form of Assignment and Acceptance Exhibit B Form of Borrowing Request Exhibit C Form of Compliance Certificate Exhibit D Form of Intercompany Note Exhibit E Form of Interest Election Request Exhibit F Form of Landlord Access Agreement Exhibit G Form of LC Request Exhibit H Form of Fee Mortgage Exhibit I-1 Form of Term Note Exhibit I-2 Form of Revolving Note Exhibit I-3 Form of Swingline Note Exhibit J-1 Form of Perfection Certificate Exhibit J-2 Form of Perfection Certificate Supplement Exhibit K Form of Security Agreement Exhibit L Form of Non-Bank Certificate Exhibit M Form of Solvency Certificate Exhibit N-1 Form of Opinion of Borrower’s Special Counsel Exhibit N-2 Form of Opinion of Borrower’s Local Counsel iv CREDIT AGREEMENT This CREDIT AGREEMENT (this “Agreement”) dated as of September8, 2011, among Steak n Shake Operations, Inc., an Indiana corporation (the “Borrower”), the Subsidiary Guarantors (such term and each other capitalized term used but not defined herein having the meaning given to it in Article I), the Lenders, Jefferies Finance LLC, as lead arranger (in such capacity, the “Arranger”), as book manager (in such capacity, the “Book Manager”), as administrative agent for the Lenders (in such capacity, the “Administrative Agent”), and as collateral agent for the Secured Parties (in such capacity, the “Collateral Agent”), The CIT GROUP/Business Credit, Inc., Regions Bank and CapitalSource Bank, as co-documentation agents for the Lenders (in such capacity, the “Documentation Agents”) and Fifth Third Bank, as syndication agent (in such capacity, the “Syndication Agent”), as swingline lender (in such capacity, the “Swingline Lender”) for the Lenders and as issuing bank (in such capacity, the “Issuing Bank”) for the Lenders. WITNESSETH: WHEREAS, the Borrower has requested the Lenders to extend credit in the form of (a) Term Loans on the Closing Date, in an aggregate principal amount not in excess of $110,000,000, and (b) Revolving Loans at any time and from time to time prior to the Revolving Credit Maturity Date, in an aggregate principal amount at any time outstanding not in excess of $20,000,000. The Borrower has requested the Swingline Lender to extend credit, at any time and from time to time prior to the Revolving Credit Maturity Date, in the form of Swingline Loans, in an aggregate principal amount at any time outstanding not in excess of $5,000,000.The Borrower has requested the Issuing Bank to issue Letters of Credit, in an aggregate face amount at any time outstanding not in excess of $15,000,000, to support payment obligations incurred in the ordinary course of business by the Borrower and its Wholly Owned Subsidiaries. WHEREAS, the proceeds of the Loans are to be used in accordance with Section3.12. WHEREAS, the Lenders are willing to extend such credit to the Borrower, and the Issuing Bankiswilling to issue Letters of Credit for the account of the Borrower, in each case on the terms and subject to the conditions set forth herein. Accordingly, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.01Defined Terms.As used in this Agreement, the following terms shall have the meanings specified below: “ABR,” when used in reference to any Loan or Borrowing, is used when such Loan comprising such Borrowing is, or the Loans comprising such Borrowing are, bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with the provisions of ArticleII. “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans. “ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan. “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with the provisions of Article II. “ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with the provisions of Article II. “Acquisition Consideration” shall mean the purchase consideration for a Permitted Acquisition or acquisition permitted pursuant to Section 6.07(f) and all other payments, directly or indirectly, by the Borrower or any of its Subsidiaries in exchange for, or as part of, or in connection with, such acquisition, whether paid in cash or by exchange of Equity Interests or of properties or otherwise and whether payable at or prior to the consummation of such acquisition or deferred for payment at any future time, whether or not any such future payment is subject to the occurrence of any contingency, and includes any and all payments representing the purchase price and any assumptions of Indebtedness and/or Contingent Obligations, “earn-outs” and other agreements to make any payment the amount of which is, or the terms of payment of which are, in any respect subject to or contingent upon the revenues, income, cash flow or profits (or the like) of any person or business; provided that any such future payment that is subject to a contingency shall be considered Acquisition Consideration only to the extent of the reserve, if any, required under GAAP (as determined at the time of the consummation of such acquisition) to be established in respect thereof by the Borrower or any of its Subsidiaries. “Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any Interest Period, the greater of (a) (x) an interest rate per annum (rounded upward, if necessary, to the next 1/100th of 1%) determined by the Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such Interest Period divided by (y) 1 minus the Statutory Reserves (if any) for such Eurodollar Borrowing for such Interest Period and (b) 1.00% per annum. “Additional Amounts” shall have the meaning assigned to such term in AnnexII. “Administrative Agent” shall have the meaning assigned to such term in the preamble hereto and includes each other person appointed as the successor administrative agent pursuant to Article IX. “Administrative Agent Fees” shall have the meaning assigned to such term in Section 2.05(b). “Administrative Questionnaire” shall mean an Administrative Questionnaire in the form supplied from time to time by the Administrative Agent. “Advisors” shall mean legal counsel (including local, foreign and in-house counsel), auditors, accountants, consultants, appraisers, engineers or other advisors. “Affiliate” shall mean, when used with respect to a specified person, another person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the person specified; provided, however, that, for purposes of Section 6.09, the term “Affiliate” shall also include (i) any person that directly or indirectly owns more than 10% of any class of Equity Interests of the person specified or (ii) any person that is an officer or director of the person specified. “Agents” shall mean the Arranger, the Documentation Agents, the Syndication Agent, the Administrative Agent, the Collateral Agent and the Book Manager; and “Agent” shall mean any of them. “Agreement” shall have the meaning assigned to such term in the preamble hereto. “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward, if necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base Rate in effect on such day, (b) the Adjusted LIBOR Rate for a Eurodollar Borrowing with a one-month Interest Period commencing on such day plus 1.00% and (c) the Federal Funds Effective Rate in effect on such day plus 0.50%.If the Administrative Agent shall have determined (which determination shall be conclusive absent manifest error) that it is unable to ascertain the Federal Funds Effective Rate for any reason, including the inability or failure of the Administrative Agent to obtain sufficient quotations in accordance with the terms of the definition thereof, the Alternate Base Rate shall be determined without regard to clause (c) of the preceding sentence until the circumstances giving rise to such inability no longer exist.Any change in the Alternate Base Rate due to a change in the Base Rate, the Adjusted LIBOR Rate or the Federal Funds Effective Rate shall be effective on the effective date of such change in the Base Rate, the Adjusted LIBOR Rate or the Federal Funds Effective Rate, respectively. 2 “Anti-Terrorism Laws” shall have the meaning assigned to such term in Section 3.21(a). “Applicable Margin” shall mean, for any day, (i) with respect to any Term Loan that is an ABR Loan, 3.50% per annum, (ii) with respect to any Term Loan that is a Eurodollar Loan, 4.50% per annum, and (iii) with respect to any Revolving Loan or Swingline Loan, the applicable percentage set forth in Annex II under the applicable caption. “Approved Fund” shall mean any person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or investing in bank and other commercial loans and similar extensions of credit in the ordinary course of its business and that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Arranger” shall have the meaning assigned to such term in the preamble hereto. “Asset Sale” shall mean (a) any disposition of any property, by any Company and (b) any issuance or sale of any Equity Interests of any Subsidiary of the Borrower, in each case, to any person other than a Subsidiary of the Borrower that is a Loan Party.Notwithstanding the foregoing, none of the following shall constitute “Asset Sales”:(i) any disposition of assets permitted by, or expressly referred to in, Section 6.04(c), 6.06(a), 6.06(g), 6.06(h), 6.06(i), 6.06(j) or 6.06(k), or (ii) solely for purposes of clause (a) above, any disposition of any property, by any Company for Fair Market Value resulting in not more than $2,000,000 in Net Cash Proceeds per asset sale (or series of related asset sales) and not more than $5,000,000 in Net Cash Proceeds in any fiscal year. “Assignment and Acceptance” shall mean an assignment and acceptance entered into by a Lender and an assignee (with the consent of any party whose consent is required pursuant to Section 10.04(b)), and accepted by the Administrative Agent, substantially in the form of ExhibitA, or such other form as shall be approved by the Administrative Agent. “Attributable Indebtedness” shall mean, when used with respect to any Sale and Leaseback Transaction, as at the time of determination, the present value (discounted at a rate equivalent to Borrower’s then-current weighted average cost of funds for borrowed money as at the time of determination, compounded on a semi-annual basis) of the total obligations of the lessee for rental payments (and substantially similar payments) during the remaining term of the lease included in any such Sale and Leaseback Transaction. “Bailee Letter” shall have the meaning assigned to such term in the Security Agreement. “Base Rate” shall mean, for any day, the prime rate published in The Wall Street Journal for such day; provided that if The Wall Street Journal ceases to publish for any reason such rate of interest, “Base Rate” shall mean the prime lending rate as set forth on the Bloomberg page PRIMBB Index (or successor page) for such day (or such other service as determined by the Administrative Agent from time to time for purposes of providing quotations of prime lending interest rates); each change in the Base Rate shall be effective on the date such change is effective.The prime rate is not necessarily the lowest rate charged by any financial institution to its customers. 3 “Board” shall mean the Board of Governors of the Federal Reserve System of the United States. “Board of Directors” shall mean, with respect to any person, (i) in the case of any corporation, the board of directors of such person, (ii) in the case of any limited liability company, the board of managers or board of directors, as applicable, of such person, or if such limited liability company does not have a board of managers or board of directors, the functional equivalent of the foregoing, (iii) in the case of any partnership, the board of directors or board of managers, as applicable, of the general partner of such person and (iv) in any other case, the functional equivalent of the foregoing. “Book Manager” shall have the meaning assigned to such term in the preamble hereto. “Borrower” shall have the meaning assigned to such term in the preamble hereto. “Borrower Competitor” shall mean those Persons whose primary business consists of operating restaurants who are identified in writing by the Borrower to the Administrative Agent prior to the Closing Date, as such list may be supplemented after the Closing Date as reasonably agreed by the Administrative Agent. “Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or continued on the same date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a Swingline Loan. “Borrowing Request” shall mean a request by Borrower in accordance with the terms of Section 2.03 and substantially in the form of ExhibitB, or such other form as shall be approved by the Administrative Agent. “Business Day” shall mean any day other than a Saturday, Sunday or other day on which banks in New York City are authorized or required by law to close; provided, however, that when used in connection with a Eurodollar Loan, the term “Business Day” shall also exclude any day on which banks are not open for dealings in Dollar deposits in the London interbank market. “Capital Expenditures” shall mean, without duplication, for any period (a) any expenditure or commitment to expend money made during such period for any purchase or other acquisition of any asset including capitalized leasehold improvements, which would be classified as a fixed or capital asset on a consolidated balance sheet of Borrower and its Subsidiaries prepared in accordance with GAAP, and (b) Capital Lease Obligations incurred by such persons during such period with respect to real or personal property acquired during such period, or Synthetic Lease Obligations incurred by such persons during such period, but excluding (i) expenditures made in connection with the replacement, substitution or restoration of property pursuant to Section 2.10(e), (ii) the purchase price of equipment that is purchased substantially contemporaneously with the trade-in of existing equipment to the extent that the gross amount of such purchase price is reduced by the credit granted by the seller of such equipment for the equipment being traded in at such time, (iii) any Permitted Acquisitions; and (iv) any acquisitions pursuant to Section 6.07(f). 4 “Capital Lease” shall mean, with respect to any person, any lease of, or other arrangement conveying the right to use, any property by such person as lessee that has been or should be accounted for as a capital lease on a balance sheet of such person prepared in accordance with GAAP. “Capital Lease Obligations” of any person shall mean the obligations of such person to pay rent or other amounts under any Capital Lease, any lease entered into as part of any Sale and Leaseback Transaction or any Synthetic Lease, or a combination thereof, which obligations are (or would be, if such Synthetic Lease or other lease were accounted for as a Capital Lease) required to be classified and accounted for as Capital Leases on a balance sheet of such person under GAAP, and the amount of such obligations shall be the capitalized amount thereof (or the amount that would be capitalized, if such Synthetic Lease or other lease were accounted for as a Capital Lease) determined in accordance with GAAP. “Capital Requirements” shall mean, as to any person, any matter, directly or indirectly, (i) regarding capital adequacy, capital ratios, capital requirements, the calculation of such person’s capital or similar matters, or (ii) affecting the amount of capital required to be obtained or maintained by such person or any person controlling such person (including any direct or indirect holding company), or the manner in which such person or any person controlling such person (including any direct or indirect holding company), allocates capital to any of its contingent liabilities (including letters of credit), advances, acceptances, commitments, assets or liabilities. “Cash Equivalents” shall mean (a) securities issued, or directly, unconditionally and fully guaranteed or insured, by the United States or any agency or instrumentality thereof (provided that the full faith and credit of the United States is pledged in support thereof) having maturities of not more than one year from the date of acquisition by such person, (b) time deposits and certificates of deposit of any Lender or any commercial bank having, or which is the principal banking subsidiary of a bank holding company organized under the laws of the United States, any state thereof or the District of Columbia having, capital and surplus aggregating in excess of $500,000,000 and a rating of “A” (or such other similar equivalent rating) or higher by at least one nationally recognized statistical rating organization (as defined in Rule 436 under the Securities Act) with maturities of not more than one year from the date of acquisition by such person, (c) repurchase obligations with a term of not more than 30 days for underlying securities of the types described in clause (a) above entered into with any person meeting the qualifications specified in clause (b) above, (d) commercial paper issued by any person incorporated in the United States having one of the two highest ratings obtainable from Standard & Poor’s Rating Service or Moody’s Investors Service Inc., in each case maturing not more than one year after the date of acquisition by such person, (e) investments in money market funds at least 95% of whose assets are comprised of securities of the types described in clauses (a) through (d) above, and (f) demand deposit accounts maintained in the ordinary course of business with any bank meeting the qualifications specified in clause (b) above. “Cash Collateralized” shall mean, with respect to any Letter of Credit, as of any date, that Borrower shall have deposited with the Collateral Agent for the benefit of the Revolving Lenders, an amount in cash equal to 105% of the LC Exposure as of such date plus any accrued and unpaid interest thereon.“Cash Collateralize” shall have the correlative meaning. “Cash Interest Expense” shall mean, for any period, Consolidated Interest Expense for such period, less the sum of (a) interest on any debt paid by the increase in the principal amount of such debt including by issuance of additional debt of such kind or the accretion or capitalization of interest as principal for such period; and (b) items described in clause (c) or, other than to the extent paid in cash or Cash Equivalents, clause (f) of the definition of “Consolidated Interest Expense” for such period. 5 “Casualty Event” shall mean any loss of title (other than through a consensual disposition of such property in accordance with this Agreement) or any loss of or damage to or any destruction of, or any condemnation or other taking (including by any Governmental Authority) of, any property of any Company; provided that any such event (or series of related events) resulting in Net Cash Proceeds (i) not exceeding $500,000 for any such event (or series of related events) and (ii) not exceeding in the aggregate for all such events (or series of related events) $1,000,000 in any fiscal year, shall not be deemed a “Casualty
